UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No.2) Filed by the Registranto Filed by a Party other than the Registrantx Check the appropriate box: xPreliminary Proxy Statement ¨Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ¨Definitive Proxy Statement oDefinitive Additional Materials oSoliciting Material Under Rule 14a-12 REGIS CORPORATION (Name of Registrant as Specified in Its Charter) STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD STARBOARD VALUE LP STARBOARD VALUE AND OPPORTUNITY S LLC STARBOARD VALUE GP LLC STARBOARD PRINCIPAL CO LP STARBOARD PRINCIPAL CO GP LLC JAMES P. FOGARTY JEFFREY C. SMITH DAVID P. WILLIAMS PETER A. FELD MARK MITCHELL (Name of Persons(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. ¨Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1)Title of each class of securities to which transaction applies: (2)Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4)Proposed maximum aggregate value of transaction: (5)Total fee paid: ¨Fee paid previously with preliminary materials: ¨Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. (1)Amount previously paid: (2)Form, Schedule or Registration Statement No.: (3)Filing Party: (4)Date Filed: Persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. PRELIMINARY COPY SUBJECT TO COMPLETION DATED SEPTEMBER 27, 2011 STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD , 2011 Dear Fellow Shareholder: Starboard Value and Opportunity Master Fund Ltd (“Starboard V&O Fund”) and the other participants in this solicitation (collectively, “Starboard” or “we”) are the beneficial owners of an aggregate of3,026,262shares of common stock, $0.05 par value (the “Common Stock”) of Regis Corporation (the “Company”), representing approximately 5.2% of the outstanding shares of Common Stock of the Company.For the reasons set forth in the attached Proxy Statement, we are seeking representation on the Board of Directors of the Company.We are seeking your support at the annual meeting of shareholders scheduled to be held at located at , , on , , 2011 at : _.m., local time, including any adjournments or postponements thereof and any meeting which may be called in lieu thereof (the “Annual Meeting”), for the following: 1. To elect Starboard V&O Fund’s three nominees to the Board of Directors in opposition to certain of the Company’s incumbent directors; 2. To ratify the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm; 3. To approve, on an advisory basis, the compensation of the Company’s named executive officers (referred to as the “Say-on-Pay” proposal); 4. To select, on an advisory basis, the frequency of future advisory votes on the compensation of the Company’s named executive officers (referred to as the “Say-on-Pay Frequency” proposal); and 5. To transact such other business, if any, as may properly come before the Annual Meeting or any adjournment or postponement thereof. We are seeking three seats on the Company’s Board of Directors (the “Board”) to ensure that the interests of the shareholders, the true owners of the Company, are appropriately represented in the boardroom.The Board is currently composed of seven directors, all of whom are up for election at the Annual Meeting.Through the attached Proxy Statement, we are soliciting proxies to elect not only our three director nominees, but also the candidates who have been nominated by the Company other than , and .This gives shareholders the ability to vote for the total number of directors up for election at the Annual Meeting.The names, backgrounds and qualifications of the Company’s nominees, and other information about them, can be found in the Company’s proxy statement.There is no assurance that any of the Company’s nominees will serve as directors if our nominees are elected. We urge you to carefully consider the information contained in the attached Proxy Statement and then support our efforts by signing, dating and returning the enclosed WHITE proxy card today.The attached Proxy Statement and the enclosed WHITE proxy card are first being furnished to the shareholders on or about , 2011. If you have already voted for the incumbent management slate, you have every right to change your vote by signing, dating and returning a later dated proxy. If you have any questions or require any assistance with your vote, please contact Okapi Partners LLC, which is assisting us, at their address and toll-free numbers listed below. Thank you for your support. Jeffrey C. Smith Starboard Value and Opportunity Master Fund Ltd If you have any questions, require assistance in voting your WHITE proxy card, or need additional copies of Starboard’s proxy materials, please contact Okapi Partners at the phone numbers or email listed below. OKAPI PARTNERS LLC 437 Madison Avenue, 28th Floor New York, N.Y. 10022 (212) 297-0720 Shareholders Call Toll-Free at: 855-208-8903 E-mail: info@okapipartners.com 2 OF REGIS CORPORATION PROXY STATEMENT OF STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD PLEASE SIGN, DATE AND MAIL THE ENCLOSED WHITE PROXY CARD TODAY Starboard Value and Opportunity Master Fund Ltd, a Cayman Islands exempted company (“Starboard V&O Fund”), Starboard Value and Opportunity S LLC, a Delaware limited liability company (“Starboard LLC”), Starboard Value LP (“Starboard Value LP”), Starboard Value GP LLC (“Starboard Value GP”), Starboard Principal Co LP (“Principal Co”), as a member of Starboard Value GP, Starboard Principal Co GP LLC (“Principal GP”), Peter A. Feld, Mark Mitchell and Jeffrey C. Smith (collectively, “Starboard” or “we”) are significant shareholders of Regis Corporation, a Minnesota corporation (the “Company”), owning approximately 5.2% of the outstanding shares of Common Stock of the Company.We are seeking representation on the Board of Directors of the Company (the “Board”) because we believe that the Board could be improved with independent directors who have strong, relevant backgrounds and the operational expertise necessary to fully explore available opportunities to improve shareholder value.We are seeking your support at the annual meeting of shareholders scheduled to be held at located at , , on , , 2011 at : _.m. (including any adjournments or postponements thereof and any meeting which may be called in lieu thereof, the “Annual Meeting”), for the following: 1. To elect Starboard V&O Fund’s director nominees, James P. Fogarty, Jeffrey C. Smith and David P. Williams (each a “Nominee” and, collectively, the “Nominees”), to serve as directors of the Company to hold office until the 2012 annual meeting of shareholders and until their respective successors shall have been selected and qualified, in opposition to certain of the Company’s incumbent directors whose terms expire at the Annual Meeting; 2. To ratify the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm; 3. To approve, on an advisory basis, the compensation of the Company’s named executive officers (referred to as the “Say-on-Pay” proposal); 4. To select, on an advisory basis, the frequency of future advisory votes on the compensation of the Company’s named executive officers (referred to as the “Say-on-Pay Frequency” proposal); and 5. To transact such other business, if any, as may properly come before the Annual Meeting or any adjournment or postponement thereof. This Proxy Statement is soliciting proxies to elect not only our three Nominees, but also the candidates who have been nominated by the Company other than , and .This gives shareholders who wish to vote for our Nominees the ability to vote for a full slate of ten nominees in total.This gives shareholders who wish to vote for our Nominees the ability to vote for the total number of directors up for election at the Annual Meeting. As of the date hereof, the members of Starboard and the Nominees own 2,448,800 shares of common stock, $0.05 par value (the “Shares”) of the Company.In addition, the members of Starboard are the beneficial owners of $8,929,000 principal amount of 5% convertible senior notes due 2014 (the “Notes”), convertible into 577,462* Shares.We intend to vote such Shares FOR the election of the Nominees, FOR the ratification of the selection of PricewaterhouseCoopers LLP, in a manner consistent with the recommendation of Institutional Shareholder Services Inc. (“ISS”), a leading proxy advisory firm, with respect to the Say-on-Pay Proposal and for future advisory votes on executive compensation to be held every ONE year with respect to the Say-on-Pay Frequency Proposal, as described herein. The Company has set the close of business on , 2011 as the record date for determining shareholders entitled to notice of and to vote at the Annual Meeting (the “Record Date”).The mailing address of the principal executive offices of the Company is 7201 Metro Boulevard, Edina, Minnesota 55439.Shareholders of record at the close of business on the Record Date will be entitled to vote at the Annual Meeting.According to the Company, as of the Record Date, there were Shares outstanding. THIS SOLICITATION IS BEING MADE BY STARBOARD AND NOT ON BEHALF OF THE BOARD OF DIRECTORS OR MANAGEMENT OF THE COMPANY.WE ARE NOT AWARE OF ANY OTHER MATTERS TO BE BROUGHT BEFORE THE ANNUAL MEETING OTHER THAN AS SET FORTH IN THIS PROXY STATEMENT.SHOULD OTHER MATTERS, WHICH STARBOARD IS NOT AWARE OF A REASONABLE TIME BEFORE THIS SOLICITATION, BE BROUGHT BEFORE THE ANNUAL MEETING, THE PERSONS NAMED AS PROXIES IN THE ENCLOSED WHITE PROXY CARD WILL VOTE ON SUCH MATTERS IN THEIR DISCRETION. STARBOARD URGES YOU TO SIGN, DATE AND RETURN THE WHITE PROXY CARD IN FAVOR OF THE ELECTION OF THE NOMINEES. IF YOU HAVE ALREADY SENT A PROXY CARD FURNISHED BY COMPANY MANAGEMENT OR THE BOARD, YOU MAY REVOKE THAT PROXY AND VOTE FOR EACH OF THE PROPOSALS DESCRIBED IN THIS PROXY STATEMENT BY SIGNING, DATING AND RETURNING THE ENCLOSED WHITE PROXY CARD.THE LATEST DATED PROXY IS THE ONLY ONE THAT COUNTS.ANY PROXY MAY BE REVOKED AT ANY TIME PRIOR TO THE ANNUAL MEETING BY DELIVERING A WRITTEN NOTICE OF REVOCATION OR A LATER DATED PROXY FOR THE ANNUAL MEETING OR BY VOTING IN PERSON AT THE ANNUAL MEETING. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting—This Proxy Statement and our WHITE proxy card are available at http://www..com * Calculated based on a conversion rate of 64.6726 Shares per $1,000 principal amount of Notes (representing an initial conversion price of approximately $15.46 per Share). 2 IMPORTANT Your vote is important, no matter how few Shares you own.Starboard urges you to sign, date, and return the enclosed WHITE proxy card today to vote FOR the election of the Nominees. · If your Shares are registered in your own name, please sign and date the enclosed WHITE proxy card and return it to Starboard, c/o Okapi Partners LLC (“Okapi Partners”) in the enclosed postage-paid envelope today. · If your Shares are held in a brokerage account or bank, you are considered the beneficial owner of the Shares, and these proxy materials, together with a WHITE voting form, are being forwarded to you by your broker or bank.As a beneficial owner, you must instruct your broker, trustee or other representative how to vote.Your broker cannot vote your Shares on your behalf without your instructions. · Depending upon your broker or custodian, you may be able to vote either by toll-free telephone or by the Internet.Please refer to the enclosed voting form for instructions on how to vote electronically.You may also vote by signing, dating and returning the enclosed voting form. Since only your latest dated proxy card will count, we urge you not to return any proxy card you receive from the Company.Even if you return the management proxy card marked “withhold” as a protest against the incumbent directors, it will revoke any proxy card you may have previously sent to us.Remember, you can vote for our three independent Nominees only on our WHITE proxy card.So please make certain that the latest dated proxy card you return is the WHITE proxy card. OKAPI PARTNERS LLC 437 Madison Avenue, 28th Floor New York, N.Y. 10022 (212) 297-0720 Shareholders Call Toll-Free at: 855-208-8903 E-mail: info@okapipartners.com 3 Background to the Solicitation The following is a chronology of events leading up to this proxy solicitation: v On June 21, 2011, representatives of Starboard held a conference call with Randy Pearce, the Company’s President, to discuss the Company’s strategy and business fundamentals. v On July 5, 2011, representatives of Starboard held a conference call with Mark Fosland, Senior Vice President of Finance and Investor Relations for the Company, to discuss the Company’s strategy and business fundamentals. v On July 22, 2011, representatives of Starboard held a conference call with Andy Larew, Director of Finance and Investor Relations for the Company, to discuss the Company’s strategy and business fundamentals. v On July 28, 2011, Starboard delivered a letter to the Company (the “Nomination Letter”) nominating James P. Fogarty, Jeffrey C. Smith and David P. Williams for election to the Board at the Annual Meeting. v On July 29, 2011, Starboard delivered a supplement to the Nomination Letter to the Company. v On August 8, 2011, representatives of Starboard met with Paul Finkelstein, the Company’s Chairman & CEO, and Mr. Pearce to discuss the Company’s strategy, business fundamentals and various corporate governance issues, including the potential nomination of directors to the Board. v On August 16, 2011, Starboard delivered a letter to the Board (the “August 16 Letter”).The letter outlined Starboard’s belief that the Company is undervalued and trades at a discount to the value of the sum of its parts and far below its specialty retail peers as a result of deteriorating operating results, driven in part by a bloated cost structure and a lack of operational focus.Starboard stressed that the Company should dramatically reduce operating expenses, exit non-core businesses, and focus on its core North American salon business. v On August 16, 2011, the Company issued a statement confirming receipt of the August 16 Letter and committing to engaging with shareholders about value creating ideas. v On August 25, 2011, the Company reported fourth quarter earnings and held a conference call to discuss the results.The Company refused to answer questions related to Starboard or discuss potential alternatives suggested by Starboard in the August 16 Letter on the call. v On September 26, 2011, Starboard received a letter from the Company inviting the Nominees to meet with the Nominating and Corporate Governance Committee of the Board.On September 26, Mr. Smith responded to the Company and reiterated Starboard’s position that it is Starboard’s preference to work with the Board to reach a mutually agreeable solution that is in the best interest of all shareholders, and that he would reach out to the Nominees to try to set up a mutually convenient time and location for possible interviews. 4 REASONS FOR THE SOLICITATION We are soliciting your support to elect our Nominees at the Annual Meeting.We believe the current Board has failed to maximize value for shareholders and we have little confidence the Board as currently composed will adequately address the following serious issues that face the Company: · We are concerned with the Company’s historically weak stock price performance and low valuation; · We believe the Board and management have failed to adequately address the Company’s bloated operating expenses; · We believe the Board and management have failed to fully explore alternatives for non-core assets; and · We believe the Board has failed to address corporate governance issues including excessive executive compensation, related party transactions, and lack of stock ownership by the Board. In our view, the Board and management have had ample time to address these concerns, yet have failed to do so.If elected at the Annual Meeting, the Nominees, who would represent a minority of the Board, would seek to work with the other Board members to address our concerns.Our Nominees will, subject to their fiduciary duties as directors, endeavor to work with the other members of the Board to take the necessary steps to significantly reduce the Company’s operating expenses, re-focus the Company on its core North American salon business, and address the other business and corporate governance related issues highlighted above. The Company’s stock price has significantly underperformed the broader US equity indices and its direct peer group over almost any time period. We have serious concerns with the Company’s stock price performance.Over almost any period of time, the Company’s stock price has materially underperformed.As shown by the chart below, over the last one-, three- and five-year periods, the Company’s stock price has declined approximately -11.6%, -44.2% and -58.4%, respectively.This negative performance has occurred despite modest increases in the broader equity markets and strong performance by the Company’s specialty retail peers. Share Price Performance (1) 1 Year 3 Year 5 Year Russell 2000 Index % % % Specialty Retail Peer Group (1) % % % Regis Corp. -11.6
